--------------------------------------------------------------------------------

Exhibit 10.1


MEADOWBROOK INSURANCE GROUP, INC.
AMENDED AND RESTATED
2009 EQUITY COMPENSATION PLAN




1.
Purpose; Effectiveness of the Plan



(a)      The purpose of this Plan is to advance the interests of the Company and
its shareholders by helping the Company and its Subsidiaries attract and retain
the services of employees, officers and directors, upon whose judgment,
initiative and efforts the Company is substantially dependent, and to provide
those persons with further incentives to advance the interests of the
Company.  The Plan is also established with the objective of encouraging Stock
ownership by such employees, officers and directors and aligning their interests
with those of shareholders.


(b)      The Plan was effective on the date of its adoption by the Board,
February 13, 2009, and approved by the shareholders of the Company on May 14,
2009.    This Plan will remain in effect until it is terminated by the Board
under Section 11 hereof, except that no Incentive Stock Option will be granted
after the tenth anniversary of the date of this Plan's adoption by the
Board.  The Plan is being restated to reflect the Company’s policy against
re-pricing Options under the Plan.


2.      Definitions.   Unless the context otherwise requires, the following
defined terms (together with other capitalized terms defined elsewhere in this
Plan) will govern the construction of this Plan, and of any Stock Option
Agreements and Restricted Stock Agreements entered into pursuant to this Plan:


(a)      "10% Shareholder" means a person who owns, either directly or
indirectly by virtue of the ownership attribution provisions set forth in
Section 424(d) of the Code at the time he or she is granted an Option, Stock
possessing more than ten percent (10%) of the total combined voting power or
value of all classes of Stock of the Company and/or of its Subsidiaries.


(b)      “1933 Act”  means the federal Securities Act of 1933, as amended.


(c)      "1934 Act" means the federal Securities Exchange Act of 1934, as
amended.


(d)      "Board" means the Board of Directors of the Company.


(e)      "Cause" means (i) the Participant's material breach of an employment
agreement, if any, between the Participant and the Company or one of its
Subsidiaries, (ii) the Participant’s breach of a Confidential Information
Agreement between the Participant and the Company or one of its Subsidiaries,
(iii) the breach of any non-disclosure or non-compete agreement between the
Participant and the Company or one of its Subsidiaries, or (iv) the Participant
engages in illegal conduct or misconduct which materially and demonstrably
injures the Company.  For purposes of determining whether "Cause" exists, no act
or failure to act, on the Participant's part shall be considered "willful,"
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief by the Participant that his action or omission was in
the best interests of the Company.

 
 

--------------------------------------------------------------------------------

 

(f)       "Code" means the Internal Revenue Code of 1986, as amended (references
herein to Sections of the Code are intended to refer to Sections of the Code as
enacted at the time of this Plan's adoption by the Board and as subsequently
amended, or to any substantially similar successor provisions of the Code
resulting from recodification, renumbering or otherwise).


(g)      "Committee" means the Compensation Committee of the Company's Board of
Directors provided that the Compensation Committee is comprised solely of
Non-Employee Directors.  In the alternative, the Board of Directors may, in its
discretion, choose to act as the Committee for the Plan.


(h)      "Company" means Meadowbrook Insurance Group, Inc., a Michigan
corporation and its successor or successors.


(i)      “Confidential Information Agreement” means a written agreement between
the Company or one of its Subsidiaries and the Eligible Person establishing the
duty of the Eligible Person not to disclose information that is proprietary to
the Company or one of its Subsidiaries and establishing the sanctions applicable
in the event the Eligible Person breaches the Agreement.


(j)      "Disability" has the same meaning as "permanent and total disability,"
as defined in Section 22(e)(3) of the Code.


(k)      "Disqualifying Disposition" means a disposition, as defined in Section
424(c)(1) of the Code, of Option Stock acquired pursuant to an ISO, which occurs
either:


(i)           within two years after the underlying Option is granted; or


(ii)           within one year after the underlying Option is exercised.


Under Section 424(c)(1) of the Code, the term "disposition" includes a sale,
exchange, gift, or a transfer of legal title, but does not include (A) a
transfer from a decedent to an estate or a transfer by bequest or inheritance,
(B) an exchange to which Section 354, 355, 356, or 1036 (or so much of Section
1031 as relates to Section 1036) applies, or (C) a mere pledge or hypothecation.


(l)      "Eligible Persons" means persons who, at a particular time, are
employees, officers or members of the Board of Directors of the Company or its
Subsidiaries. With respect to ISOs only, this definition does not include
persons who have been on leave of absence for greater than 90 days, unless
re-employment is guaranteed by law or contract.

 
 

--------------------------------------------------------------------------------

 

(m)     "Fair Market Value" means, with respect to Option Stock and Restricted
Stock and as of the date in question, the market price per share of such Stock
determined by the Committee, consistent with the requirements of Section 422 of
the Code and to the extent consistent therewith:


(i)           if the Common Stock was principally listed on a national
securities exchange, the fair market value shall mean the closing price reported
for the Common Stock on  the date in question; or


(ii)           if the foregoing provision is inapplicable, then the Committee
shall determine Fair Market Value in good faith on such basis as it deems
appropriate; in the case of ISOs, "good faith" shall be determined in accordance
with Section 422 of the Code.




(n)      “Change in Control” means the occurrence of the following events:


(i)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (a) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subparagraph (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (3) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c)
of  subparagraph (iii)  of this Section (n); or


(ii)            Within any 12 month period, individuals who, as of the date
hereof, constitute the Board of Directors of the Company (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a director
subsequent to the date hereof and whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
deemed to be a member of the Incumbent Board; provided, further, that
notwithstanding the immediately preceding proviso, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or contests by or on behalf of a Person,
other than the Board of Directors of  the Company, shall not be deemed to be a
member of the Incumbent Board; or

 
 

--------------------------------------------------------------------------------

 

(iii)           Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination: (a) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; (b) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from the Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board immediately prior to the time of
the execution of the initial agreement, or of the action of the Board of
Directors of the Company, providing for such Business Combination; or


(iv)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.




(o)      "ISO" or "Incentive Stock Option" means an Option, which is subject to
certain holding requirements and tax benefits, and which qualifies as an
"incentive stock option," as defined in Section 422 of the Code.


(p)      "Non-Employee Director" means a director who:


(i)           is not currently an officer of the Company or its Subsidiaries, or
otherwise currently employed by the Company or its Subsidiaries;


(ii)           does not receive compensation, either directly or indirectly,
from the Company or its Subsidiaries, for services rendered as a consultant or
in any capacity other than as a director, except for an amount that does not
exceed the dollar amount for which disclosure would be required in the Company's
proxy statement;

 
 

--------------------------------------------------------------------------------

 

(iii)           does not possess an interest in any other transaction for which
disclosure would be required in the Company's proxy statement; and


(iv)           is not engaged in a business relationship for which disclosure
would be required in the Company's proxy statement.


(q)      "NSO" means any Option granted under this Plan whether designated by
the Committee as a "non-qualified stock option," a "non-statutory stock option"
or otherwise, other than an Option designated by the Committee as an ISO.  The
term "NSO" also includes any Option designated by the Committee as an ISO but
which, for any reason, fails to qualify as an ISO pursuant to Section 422 of the
Code and the rules and regulations thereunder.


(r)      "Option" means a right granted pursuant to this Plan entitling the
Participant to acquire shares of Stock issued by the Company.


(s)      "Option Agreement" means an agreement between the Company and an
Eligible Person to evidence the terms and conditions of the issuance of Options
hereunder.


(t)      "Option Price" with respect to any particular Option means the exercise
price at which the Participant may acquire each share of the Option Stock called
for under such Option.


(u)      "Option Stock" means Stock issued or issuable by the Company pursuant
to the valid exercise of an Option.


(v)      "Participant" means an Eligible Person to whom an Option or Restricted
Stock is granted hereunder, and any transferee of such Option or Restricted
Stock received pursuant to a Transfer authorized under this Plan.


(w)           "Plan" means this Meadowbrook Insurance Group, Inc. 2009 Equity
Compensation Plan.


(x)      "Restricted Stock" means Stock issued or issuable by the Company which
is subject to the restrictions imposed in Section 7 of the Plan.


(y)      "Restricted Stock Agreement" means an agreement between the Company and
an Eligible Person to evidence the terms and conditions of the issuance of
Restricted Stock hereunder.


(z)      "Restricted Stockholder" means an Eligible Person to whom any
Restricted Stock is issued hereunder, and any transferee of such Stock received
pursuant to a Transfer required by law.


(aa)           "Stock" means shares of the Company's common stock.

 
 

--------------------------------------------------------------------------------

 

(bb)           "Subsidiary" has the same meaning as "Subsidiary Corporation" as
defined in Section 424(f) of the Code.


(cc)           “Tax Withholding Liability” means all federal and state income
taxes, social security tax, medicare tax and any other taxes applicable to the
income arising from a transaction involving Options or Restricted Stock required
by applicable law to be withheld by the Company.  The Committee shall retain the
discretion to determine the amount of Tax Withholding Liability.


(dd)           "Transfer," with respect to Option Stock and Restricted Stock,
includes, without limitation, a voluntary or involuntary sale, assignment,
transfer, conveyance, pledge, hypothecation, encumbrance, disposal, loan, gift,
attachment or levy of such Stock, including without limitation an assignment for
the benefit of creditors of the Participant, a transfer by operation of law,
such as a transfer by will or under the laws of descent and distribution, an
execution of judgment against the Option Stock or Restricted Stock or the
acquisition of record or beneficial ownership thereof by a lender or creditor, a
transfer pursuant to any decree of divorce, dissolution or separate maintenance,
any property settlement, any separation agreement or any other agreement with a
spouse (except for estate planning purposes) under which a part or all of the
shares of Option Stock and Restricted Stock are transferred or awarded to the
spouse of the Participant or are required to be sold, or a transfer resulting
from the filing by the Participant of a petition for relief, or the filing of an
involuntary petition against such Participant, under the bankruptcy laws of the
United States or of any other nation.


3.      Eligibility.  Options and Restricted Stock may be granted under this
Plan only to persons who are Eligible Persons as of the time of such grant.  In
the case of ISOs, only Eligible Persons who are employees or officers of the
Company or one of its Subsidiaries shall be eligible to receive a grant of ISOs.


4.       Administration.


(a)      Administration by the Committee.  The Committee, subject to the
direction of the Board, will administer this Plan, but may delegate such powers
or duties to employees of the Company or its Subsidiaries, as it deems
appropriate.  The Board may take any action under this Plan that the Committee
could otherwise take.


(b)      Authority and Discretion of Committee.  The Committee will have full
and final authority in its discretion, at any time subject only to the express
terms, conditions and other provisions of the Company's articles of
incorporation, bylaws and this Plan, and the specific limitations on such
discretion set forth herein:


(i)           to select and approve the persons to whom Options will be granted
under this Plan from among the Eligible Persons, including the number of Options
and the amount of Option Stock available for purchase under such Options so
granted to each person;

 
 

--------------------------------------------------------------------------------

 

(ii)           to select and approve the persons to whom Restricted Stock will
be issued under this Plan from among the Eligible Persons and the number shares
of Restricted Stock to be so issued;


(iii)           to determine the period or periods of time during which Options
may be exercised or become exercisable, the Option Price and the duration of
such Options, the date on which Options are granted, and other matters to be
determined by the Committee in connection with specific Option grants and Option
Agreements as specified under this Plan;


(iv)           to determine the period or periods of time during which the
Restricted Stock may vest, the Designated Performance Criteria on which vesting
may be dependent, the date on which shares of Restricted Stock are awarded and
other matters to be determined by the Committee in connection with specific
issuances of Restricted Stock and Restricted Stock Agreements as provided in
this Plan; and


(v)           to interpret this Plan, to prescribe, amend and rescind rules and
regulations relating to this Plan, and to make all other determinations
necessary or advisable for the operation and administration of this Plan.


(c)      Designation of Options.  Except as otherwise provided herein, the
Committee will designate any Option granted hereunder either as an ISO or as an
NSO.  To the extent that the Fair Market Value of Stock, determined at the time
the Option is granted, with respect to which all ISOs are exercisable for the
first time by any individual during any calendar year (pursuant to this Plan and
all other plans of the Company and/or its Subsidiaries) exceeds $100,000, such
Option will be treated as an NSO.


(d)      Option Agreements.  Options will be deemed granted hereunder only upon
the execution and delivery of an Option Agreement by the Participant and a duly
authorized officer of the Company.  Options will not be deemed granted hereunder
merely upon the authorization of such grant by the Committee.


(e)      Restricted Stock Agreements.  Restricted Stock will be issued hereunder
only upon the execution and delivery of a Restricted Stock Agreement by the
Restricted Stockholder and a duly authorized officer of the Company.  Restricted
Stock will not be deemed issued merely upon the authorization of such issuance
by the Committee.


5.      Shares Reserved for Options and Restricted Stock.  Subject to Sections 8
and 11 of this Plan, the aggregate number of shares of Option Stock and
Restricted Stock that may be issued and outstanding pursuant to the exercise of
Options under this Plan (the "Option and Restricted Stock Pool") will not exceed
2,000,000 shares.  The maximum number of shares of Option Stock and Restricted
Stock which may be subject to one or more awards to a single Eligible Person
shall not exceed 800,000 shares in the aggregate.  Shares of Option Stock
withheld as payment of an Option Price as described in subsection 6(d) by the
Company and shares of Restricted Stock that may be forfeited, as described in
subsection 7(c) may be added back into the Option and Restricted Stock Pool and
reissued.  Shares of Option Stock that would have been issuable pursuant to
Options, but that are no longer issuable because all or part of those Options
have terminated or expired may also be added back into the Option and Restricted
Stock Pool to be available for issuance.

 
 

--------------------------------------------------------------------------------

 

6.      Terms of Stock Option Agreements.  Each Option granted pursuant to this
Plan will be evidenced by an Option Agreement between the Company and the
Eligible Person to whom such Option is granted, in form and substance
satisfactory to the Committee in its sole discretion, consistent with this
Plan.  Apart from making copies of this Plan and Option Agreements under this
Plan available to the Eligible Person, the Company shall have no obligation to
explain the terms and conditions of the Plan or Option Agreements, including,
not by way of limitation, the terms of vesting, the available methods for
exercising Options and the timing of an Option’s expiration.  Without limiting
the foregoing, the following terms and conditions will be considered a part of
each Option Agreement (unless otherwise stated therein):


(a)      Covenants of Participant.  Nothing contained in this Plan, any Option
Agreement or in any other agreement executed in connection with the granting of
an Option under this Plan will confer upon any Participant any right with
respect to the continuation of his or her status as an employee, officer or
director of the Company or its Subsidiaries.


(b)      Option Vesting Periods.  Each Option Agreement will specify the period
or periods of time within which each Option or portion thereof will first become
exercisable (the "Option Vesting Period").  Unless otherwise indicated in an
Option Agreement, all Options shall become vested and exercisable upon the
effective date of a Change in Control of the Company.


(c)        Exercise of the Option.


(i)           Mechanics and Notice.  Options may be exercised to the extent
exercisable by giving written notice to the Company specifying the number of
Options to be exercised, the date of the grant of the Option or Options to be
exercised, the Option Price, the desired effective date of the exercise, the
number of full shares of Option Stock to be retained by the Participant after
exercise, and the method of payment.  Once written notice complying with the
requirements of this subsection is received, the Committee or its designee shall
promptly notify the Participant of the amount of the Option Price and
withholding taxes due, if either or both is applicable.  Payment of any amounts
owing shall be due immediately upon receipt of such notice.


(ii)           Withholding Taxes.  As a condition to the issuance of shares of
Option Stock upon exercise of an Option granted under this Plan, the Participant
will pay to the Company in cash, through cashless exercise as described in
subsection (d), or in such other form as the Committee may determine in its
discretion, the amount of the Company's Tax Withholding Liability, if any,
associated with such exercise.  The Committee may prescribe a specific method of
payment of such withholding, in its discretion and may disallow such withholding
through cashless exercise if it determines that the amount of shares being
withheld pursuant to the cashless exercise exceeds the minimum amount of Tax
Withholding Liability.

 
 

--------------------------------------------------------------------------------

 

(d)      Payment of Option Price.  Each Option Agreement will specify the Option
Price, with respect to the exercise of Option Stock granted thereunder, which
may be stated in terms of a fixed dollar amount, a percentage of Fair Market
Value at the time of the grant, or such other method as determined by the
Committee in its discretion.  In no event will the Option Price for an ISO or
NSO granted hereunder be less than the Fair Market Value (or, where an ISO
Participant is a 10% Shareholder, one hundred ten percent (110%) of such Fair
Market Value) of the Option Stock at the time such ISO or NSO is granted.


(i)           The Option Price will be payable to the Company in United States
dollars in cash or by certified check or, such other legal consideration as may
be approved by the Committee, in its discretion.


(ii)           The Committee, in its discretion, may permit a Participant to pay
all or a portion of the Option Price and/or Tax Withholding Liability, if
applicable, with respect to the exercise of an Option either by surrendering
shares of Stock already owned by such Participant or by withholding shares of
Option Stock, provided that the Committee determines that the Fair Market Value
of such surrendered Stock or withheld Option Stock is equal to the corresponding
portion of such Option Price and/or Tax Withholding Liability, as the case may
be, to be paid for therewith.  The Committee may require the Participant's
attestation of ownership of Stock for at least 6 months in order to permit
exercise or payment of Tax Withholding Liability  by withholding of Option
Stock.


(iii)           The Committee, in its discretion may permit a Participant to pay
all or a portion of the Option Price and/or Tax Withholding Liability by a
broker-dealer to whom the Participant has submitted an exercise notice
consisting of a fully endorsed Option.


(iv)           In the case of a payment of Option Price and/or Tax Withholding
Liability by any means other than cash or certified check, the Participant’s
election must be made on or prior to the date of exercise of the Stock Option
and must be irrevocable.


(v)           Other than by reason of an adjustment pursuant to Section 8
hereof, the Option Price for any outstanding Option granted under the Plan may
not be decreased after the date of grant nor may an outstanding Option granted
under the Plan be surrendered  to the Company as consideration for the grant of
a new Option with a lower exercise price.


(e)      Notice of Disqualifying Disposition.  In the event of a Disqualifying
Disposition, the Participant will promptly give written notice to the Company of
such disposition including information regarding the number of shares involved,
the exercise price of the underlying Option through which the shares were
acquired and the date of the Disqualifying Disposition.


(f)      Termination of the Option.  Except as otherwise provided herein, each
Option Agreement will specify the period of time, to be determined by the
Committee in its discretion, during which the Option granted therein will be
exercisable, not to exceed ten years from the date of grant (the "Option
Period"); provided that the Option Period will not exceed five years from the
date of grant in the case of an ISO granted to a 10% Shareholder.

 
 

--------------------------------------------------------------------------------

 

(i)           Timing of Termination.  To the extent not previously exercised,
each Option will terminate upon the expiration of the Option Period specified in
the Option Agreement; provided, however, that, subject to the discretion of the
Committee, each Option will terminate, if earlier:  (a) thirty days after the
date that the Participant ceases to be an Eligible Person for any reason other
than Cause, death or Disability; (b) immediately upon the Participant's
termination of employment for Cause; (c) 6 months after the date that the
Participant ceases to be an Eligible Person by reason of such person's death or
Disability.


(ii)           Effect of Change in Control.  Notwithstanding any other provision
of this Plan, each Option will become fully exercisable upon the effective date
of a Change in Control of the Company or a liquidation or dissolution of the
Company.


(g)      Transferability of Options.  ISOs will be subject to Transfer by the
Participant only by will or the laws of descent and distribution.  NSOs will be
subject to Transfer by the Participant only by will or the laws of descent and
distribution or, at the discretion of the Committee, by direct gift to a family
member, or gift to a family trust or family partnership.  The terms "family
member," "family trust" and "family partnership" shall have meanings consistent
with Section 704 of the Code.  Options will be exercisable only by the
Participant during his or her lifetime, or, with respect to an NSO, by any of
the recipients of the Transfers specifically permitted by this subsection (g).


(h)      Compliance with Law.  Notwithstanding any other provision of this Plan,
Options may be granted pursuant to this Plan, and Option Stock may be issued
pursuant to the exercise thereof by a Participant, only after there has been
compliance with all applicable federal and state tax and securities laws.  The
right to exercise an Option will be further subject to the requirement that if
at any time the Committee determines, in its discretion, that the listing,
registration or qualification of the shares of Option Stock called for by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of or in connection with the granting of such Option or the purchase
of shares of Option Stock, the Option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
is effected or obtained free of any conditions not acceptable to the Committee,
in its discretion.


(i)      Stock Certificates.  Certificates representing the Option Stock issued
pursuant to the exercise of Options will bear all legends required by law and
necessary to effectuate this Plan's provisions.  The Company may place a "stop
transfer" order against shares of the Option Stock until all restrictions and
conditions set forth in this Plan and in the legends referred to in this
subsection (i) have been complied with.


(j)      Non-Compete.  The Committee, in its discretion, may, as a condition to
the grant of an Option, require that the Participant enter into a covenant not
to compete, a non-dislosure agreement or a Confidential Information Agreement
with the Company and its Subsidiaries, which shall become effective on the date
of termination of employment of the Participant with the Company, or any other
date the Committee designates, and which shall contain such terms and conditions
as the Committee specifies.

 
 

--------------------------------------------------------------------------------

 

(k)      Other Provisions.  The Option Agreement may contain such other terms,
provisions and conditions, including such special forfeiture conditions, rights
of repurchase, rights of first refusal and other restrictions on Transfer of
Option Stock issued upon exercise of any Options granted hereunder, not
inconsistent with this Plan, as may be determined by the Committee in its sole
discretion.


(l)      Compliance with Code Section 409A. If any Option would be considered
“deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the right to unilaterally amend the Plan
or the Award Agreement, without the consent of the Participant, to avoid the
application of, or to maintain compliance with, Code Section 409A.  Any
amendment by the Committee to the Plan or an Award Agreement pursuant to this
Section 6(l) shall maintain, to the extent practicable, the original intent of
the applicable provision without subjecting the Option to, or without violating
thre requirements of, Code Section 409A.


7.      Terms of Restricted Stock Agreements.  Each issuance of Restricted Stock
pursuant to this Plan will be evidenced by a Restricted Stock Agreement between
the Company and the Eligible Person to whom such Restricted Stock is to be
issued, in form and substance satisfactory to the Committee in its sole
discretion, consistent with this Plan.  Each Restricted Stock Agreement (unless
otherwise stated therein) will be deemed to include the following terms and
conditions:


(a)      Covenants of Restricted Stockholder.  Nothing contained in this Plan,
any Restricted Stock Agreement or in any other agreement executed in connection
with the issuance of Restricted Stock under this Plan will confer upon any
Restricted Stockholder any right with respect to the continuation of his or her
status as an employee or officer of the Company or its Subsidiaries.


(b)      Restricted Stock Vesting Periods.  Except as otherwise provided herein,
each Restricted Stock Agreement may specify the period or periods of time within
which shares of Restricted Stock will no longer be subject to the restrictions
imposed under this Plan or any Restricted Stock Agreement (the "Restricted Stock
Vesting Period"), as set forth in this subsection 7(b).  A Restricted Stock
Agreement may also specify Designated Performance Criteria which must be
satisfied within the Restricted Stock Vesting Period.  Restricted Stock Vesting
Periods shall be determined by the Committee in its discretion and may be
accelerated or shortened by the Committee in its discretion, but shall not
exceed ten years for full vesting.  All shares of Restricted Stock shall become
immediately and fully vested upon a Change in Control of the Company.


(c)      Forfeiture of Restricted Stock.  To the extent that the applicable
Restricted Stock Vesting Period has not elapsed, each share of Restricted Stock,
subject to the discretion of the Committee, shall be forfeited immediately as of
the date the Restricted Stockholder ceases to be an Eligible Person for any
reason.

 
 

--------------------------------------------------------------------------------

 

(d)      Restrictions on Transfer of Restricted Stock.


(i)           General Rule on Transfers of Restricted Stock.  Restricted Stock
may be transferred only if required by law.  All Transfers of Restricted Stock
not meeting the conditions set forth in this subsection 7(d) are expressly
prohibited.


(ii)           Effect of Prohibited Transfer.  Any prohibited Transfer of
Restricted Stock is void and of no effect.  Should such a Transfer purport to
occur, the Company may refuse to carry out the Transfer on its books, attempt to
set aside the Transfer, enforce any undertaking or right under this
subsection 7(d), or exercise any other legal or equitable remedy.


(iii)           Escrow.  The Committee may, in its discretion, require that the
Restricted Stockholder deliver the certificate(s) for the Restricted Stock with
a stock power executed in blank to the Secretary of the Company or his or her
designee to hold said certificate(s) and stock power(s) in escrow and to take
all such actions and to effectuate all such Transfers and/or releases as are in
accordance with the terms of this Plan.  The certificate(s) may be held in
escrow so long as the shares of Restricted Stock are subject to any restrictions
under this Plan or under a Restricted Stock Agreement.  Each Restricted
Stockholder acknowledges that the Secretary of the Company (or his or her
designee) is so appointed as the escrow holder with the foregoing authorities as
a material inducement to the issuance of shares of Restricted Stock under this
Plan, that the appointment is coupled with an interest, and that it accordingly
will be irrevocable.  The escrow holder will not be liable to any party to a
Restricted Stock Agreement (or to any other party) for any actions or omissions
unless the escrow holder is grossly negligent relative thereto.  The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine.


(e)      Compliance with Law.  Notwithstanding any other provision of this Plan,
Restricted Stock may be issued pursuant to this Plan only after there has been
compliance with all applicable federal and state tax and securities laws.


(f)      Stock Certificates.  Certificates representing the Restricted Stock
issued pursuant to this Plan will bear all legends required by law and necessary
to effectuate this Plan's provisions.  The Company may place a "stop transfer"
order against shares of the Restricted Stock until all restrictions and
conditions set forth in this Plan and in the legends referred to in this
subsection 7(f) have been complied with.


(g)      Non-Compete.  The Committee, in its discretion, may, as a condition to
the grant of a Restricted Stock, require that the Participant enter into a
covenant not to compete, a non-disclosure agreement or a Confidential
Information Agreement with the Company and its Subsidiaries, which shall become
effective on the date of termination of employment of the Participant with the
Company, or any other date the Committee designates, and which shall contain
such terms and conditions as the Committee specifies.

 
 

--------------------------------------------------------------------------------

 

(h)      Other Provisions.  The Restricted Stock Agreement may contain such
other terms, provisions and conditions, including such special forfeiture
conditions, rights of repurchase, covenants not to compete, rights of first
refusal and other restrictions on Transfer of Restricted Stock issued hereunder,
not inconsistent with this Plan, as may be determined by the Committee in its
sole discretion.


8.      Adjustments Upon Changes in Stock.  In the event of any change in the
outstanding Stock of the Company as a result of a merger, reorganization, stock
split, reverse stock split, stock dividend, recapitalization, combination or
reclassification, appropriate proportionate adjustments will be made:


(a)      in the aggregate number of shares of Option Stock and Restricted Stock
in the Option and Restricted Stock Pool;


(b)      in the Option Price and the number of shares of Option Stock that may
be purchased pursuant to an outstanding Option granted hereunder;


(c)      in the number of shares of Restricted Stock subject to a Restricted
Stock Agreement;


(d)      in the exercise price of any rights of repurchase or of first refusal
under this Plan; and


(e)      with respect to other rights and matters determined on a per share
basis under this Plan or any associated Option Agreement or Restricted Stock
Agreement.


Any such adjustments will be made only by the Committee, and when so made will
be effective, conclusive and binding for all purposes with respect to this Plan
and all Options and Restricted Stock then outstanding.  No such adjustments will
be required by reason of the issuance or sale by the Company for cash or other
consideration of additional shares of its Stock or securities convertible into
or exchangeable for shares of its Stock.


9.      Proceeds from Sale of Option Stock.  Cash proceeds from the sale of
shares of Option Stock issued from time to time upon the exercise of Options
granted pursuant to this Plan will be added to the general funds of the Company
and as such will be used from time to time for general corporate purposes.


10.      Modification, Extension and Renewal of Options and Restricted
Stock.  Subject to the terms and conditions and within the limitations of this
Plan, the Committee may modify, extend or renew outstanding Options or
Restricted Stock granted under this Plan, but in no event may the Committee
change the Option Price as stated in the Option Agreement, if expressed as a
fixed dollar amount, or the manner in which the Option Price is to be calculated
as stated in the Option Agreement, if expressed as a percentage of Fair Market
Value at the time of the grant or otherwise.  Notwithstanding the foregoing, no
modification of any Option or Restricted Stock will, without the consent of the
holder of the Option or Restricted Stockholder, alter or impair any rights or
obligations under any Option or Restricted Stock previously granted under this
Plan.

 
 

--------------------------------------------------------------------------------

 

11.      Amendment and Discontinuance.  The Committee may amend, and the Board
may suspend or discontinue, this Plan at any time, provided that:


      (a)  No such action may, without the approval of the shareholders of the
Company, increase the maximum total number of shares of Option Stock or
Restricted Stock that may be granted to an individual over the term of this
Plan, or materially increase (other than by reason of an adjustment pursuant to
Section 8 hereof) the aggregate number of shares of Option Stock and Restricted
Stock in the Option and Restricted Stock Pool that may be granted pursuant to
this Plan;


(b) No action of the Committee will cause ISOs granted under this Plan not to
comply with Section 422 of the Code unless the Committee specifically declares
such action to be made for that purpose;


(c) No action of the Committee shall alter or impair any Option or Restricted
Stock previously granted under this Plan without the consent of such affected
Participant.


12.      Plan Binding upon Successors.  This Plan shall be binding upon and
inure to the benefit of the Company, its Subsidiaries, and their respective
successors and assigns, and Eligible Persons and their respective assigns,
personal representatives, heirs, legatees and beneficiaries.


13.      Compliance with Rule 16b-3.  With respect to persons subject to Section
16 of the 1934 Act, transactions under this Plan are intended to be exempt from
short-swing profit liability.  To the extent that any transaction made pursuant
to the Plan may give rise to short-swing profit liability, the Committee may
deem such transaction to be null and void, to the extent permitted by law and
deemed advisable by the Committee.


14.      Notices.  Every direction, revocation or notice authorized or required
by the Plan shall be deemed delivered to the Company:


(a)  On the date it is personally delivered to the Secretary of the Company at
its principal executive offices; or


(b) Three business days after it is sent by registered or certified mail;
postage prepaid, addressed to the Secretary at such offices.


and to a Participant:


(c)  On the date it is personally delivered to him or her; or


(d)  Three business days after it is sent by registered or certified mail,
postage prepaid, addressed to him or her at the last address shown for him or
her on the records of the Company.


15.      Governing Law.  This Plan will be governed by, and construed in
accordance with, the laws of the State of Michigan, without regard to its
conflict of laws provisions.

 
 

--------------------------------------------------------------------------------

 

16.           Copies of Plan.  A copy of this Plan will be delivered to each
Participant at or before the time he or she executes an Option Agreement.


 

--------------------------------------------------------------------------------